Case 21-30085-hdh11 Doc 341 Filed 03/11/21                         Entered 03/11/21 10:19:49              Page 1 of 10



 NELIGAN LLP                                                   GARMAN TURNER GORDON LLP
 PATRICK J. NELIGAN, JR.                                       GREGORY E. GARMAN
 State Bar No. 14866000                                        Nevada Bar No. 6654, admitted pro hac vice
 DOUGLAS J. BUNCHER                                            Email: ggarman@gtg.legal
 State Bar No. 03342700                                        GABRIELLE HAMM
 JOHN D. GAITHER                                               State Bar No. 24041047
 State Bar No. 24055516                                        Email: ghamm@gtg.legal
 325 North St. Paul, Suite 3600                                TERESA M. PILATOWICZ
 Dallas, Texas 75201                                           Nevada Bar No. 9605, admitted pro hac vice
 Telephone: 214-840-5333                                       Email: tpilatowicz@gtg.legal
 Facsimile: 214-840-5301                                       DYLAN CICILIANO
 pneligan@neliganlaw.com                                       Nevada Bar No. 12348, admitted pro hac vice
 dbuncher@neliganlaw.com                                       E-mail: tgray@gtg.legal
 jgaither@neliganlaw.com                                       7251 Amigo Street, Suite 210
 Counsel for Debtors and                                       Las Vegas, Nevada 89119
 Debtors-in-Possession                                         Telephone: 725-777-3000
                                                               Facsimile: 725-777-3112
                                                               Counsel for Debtors and
                                                               Debtors-in-Possession

                                  UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF TEXAS
                                           DALLAS DIVISION

 IN RE:                                                        §            CHAPTER 11
                                                               §
 NATIONAL RIFLE ASSOCIATION OF                                 §            CASE NO. 21-30085-hdh11
 AMERICA and SEA GIRT LLC,                                     §
                                                               §
            DEBTORS1                                           §            Jointly Administered
                                                               §

                   DEBTORS’ EMERGENCY MOTION FOR PROTECTIVE ORDER
                        RE: NYAG’S NOTICE OF INTENTION TO TAKE
                     DEPOSITION OF THE HONORABLE PHILLIP JOURNEY

            The National Rifle Association of America (“NRA”) and Sea Girt (“Sea Girt” and,

 together with NRA, the “Debtors”), debtors and debtors-in-possession, hereby submit this

 emergency Motion (the “Motion”) for a protective order with respect to the Notice of Intent to

 Take Oral Deposition of the Honorable Phillip Journey (the “Notice”) served by the People of

 the State of New York, by Letitia James, Attorney General of the State of New York (the



 1
     The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (Association) and 5681 (Sea Girt).


 DEBTORS’ EMERGENCY MOTION FOR PROTECTIVE ORDER RE: NYAG’S NOTICE                                              1 of 10
 OF INTENTION TO TAKE DEPOSITION OF THE HONORABLE PHILLIP JOURNEY
Case 21-30085-hdh11 Doc 341 Filed 03/11/21                        Entered 03/11/21 10:19:49              Page 2 of 10




 “NYAG”) via e-mail at 12:54 p.m. on March 10, 2021, scheduling the deposition (the “Journey

 Deposition”) of the Honorable Phillip Journey (“Judge Journey”) on March 11, 2021 at 3:00 p.m.

            This Motion is made upon the memorandum of points and authorities set forth below, the

 declaration of Gabrielle Hamm (the “Hamm Decl.”), filed concurrently herewith, the pleadings,

 papers, and other records on file with the clerk of the above-captioned Court, judicial notice of

 which is hereby respectfully requested under Federal Rule of Evidence 201, and the evidence

 and argument of counsel entertained by the Court at the time of the trial on the motions.

                          MEMORANDUM OF POINTS AND AUTHORITIES

                                                      I.
                                                 INTRODUCTION

            The NYAG has filed the NYAG Dismissal Motion2 seeking the extreme remedies of

 either dismissing the Debtors’ Chapter 11 Cases or appointing a trustee. The NYAG Dismissal

 Motion was set on an accelerated timeline with trial scheduled to commence in about three

 weeks and deposition discovery to be completed over the next two weeks                                  In order to

 accommodate this time frame, the Debtors sought to, and did, reach an extensive Discovery

 Agreement on discovery parameters specifically addressing deposition limits and noticing

 requirements to ensure a fair and timely trial. The Parties have been operating under the

 Discovery Agreement in serving written discovery and objections to date, as well as working

 collaboratively to prepare a comprehensive deposition schedule.

            Despite the extensive negotiations between the Parties and the Discovery Agreement, and

 without any prior notice or warning, the NYAG served the Notice scheduling the Journey

 Deposition for today on just 26 hours’ notice. The Notice violates the Discovery Agreement by

 exceeding the number of permitted depositions and failing to provide even the shortened notice


 2
     Capitalized terms in this Introduction shall have those meanings ascribed to them within this Motion.


 DEBTORS’ EMERGENCY MOTION FOR PROTECTIVE ORDER RE: NYAG’S NOTICE                                            2 of 10
 OF INTENTION TO TAKE DEPOSITION OF THE HONORABLE PHILLIP JOURNEY
Case 21-30085-hdh11 Doc 341 Filed 03/11/21                   Entered 03/11/21 10:19:49            Page 3 of 10




 permitted under the Discovery Agreement (as the notice of the Journey Deposition is patently

 insufficient on its face absent the Discovery Agreement). Moreover, the timing of the Journey

 Deposition presents additional, significant problems because the Journey Deposition appears to

 be designed to seek attorney-client privileged communications but prevents the Debtors from

 adequately addressing or preparing for such improper intrusion or otherwise fully participating in

 the deposition through cross-examination.

          Plain and simple, the Notice violates the Parties’ Discovery Agreement, the Federal

 Rules, and any notion of fair play. Therefore, the Debtors are entitled to a protective order

 prohibiting the Journey Deposition from proceeding as scheduled.

                                                   II.
                                              JURISDICTION

          1.      On January 15, 2021 (the “Petition Date”), the Debtors filed their voluntary

 petitions for relief under chapter 11 of the Bankruptcy Code, thereby commencing the above-

 captioned cases (the “Chapter 11 Cases”).

          2.      On February 12, 2021, the NYAG filed its Motion to Dismiss, or, in the

 Alternative, to Appoint a Chapter 11 Trustee [Docket No. 155] (the “NYAG Dismissal Motion”),

 which has been scheduled for an evidentiary hearing on March 29, 30, and 31, and April 5, 6,

 and 7.

          3.      The NYAG, Ackerman McQueen, Inc. (“AMc”),3 and the Debtors (collectively

 with the NYAG and AMc, the “Parties”) agreed to certain expedited discovery procedures and

 limitations in connection with the Dismissal Motions.



 3
   AMc filed its Ackerman McQueen Inc.’s Motion to Dismiss the Chapter 11 Bankruptcy Petition, or, in the
 Alternative, Motion for the Appointment of a Chapter 11 Trustee, and Brief in Support [Docket No. 131] (the “AMc
 Dismissal Motion” and, together with the NYAG Dismissal Motion, the “Dismissal Motions”) on February 10,
 2021.


 DEBTORS’ EMERGENCY MOTION FOR PROTECTIVE ORDER RE: NYAG’S NOTICE                                      3 of 10
 OF INTENTION TO TAKE DEPOSITION OF THE HONORABLE PHILLIP JOURNEY
Case 21-30085-hdh11 Doc 341 Filed 03/11/21                     Entered 03/11/21 10:19:49             Page 4 of 10




         4.       On or about February 26, 2021, the Parties entered into a formal discovery

 agreement (the “Discovery Agreement”) which, at the insistence of the NYAG, was not filed

 with the Court.

         5.       Among other things, the Parties agreed that the NYAG and AMc, as movants,

 would be permitted to conduct a maximum of seven depositions4 to comprise (1) Wayne

 LaPierre, (2) John Frazer, (3) Woody Phillips, (4) Craig Spray, (5) Carolyn Meadows, (6) Sonya

 Rowling, and (7) one 30(b)(6) deposition of the NRA. Moreover, the Parties agreed that

 depositions may be noticed to occur upon at least seven (7) days’ notice.

         6.       Since entering into the Discovery Agreement, the Parties have actively engaged in

 written discovery and have had near daily meet and confers with respect to discovery issues and

 scheduling. These discussions included the scheduling of the proposed seven depositions

 discussed in the Discovery Agreement.

         7.       On March 10, 2021 at 12:54 p.m., without any prior discussion regarding a

 deposition of Judge Journey whatsoever, the NYAG served the Notice purporting to schedule the

 Journey Deposition just 26 hours later and as an eighth deposition in violation of the Parties’

 Discovery Agreement.

         8.       The Debtors delivered a notice of objection at 6:57 p.m. on March 10, 2021 and,

 thereafter at 8:15 p.m., the Parties held a meet and confer (the “Meet and Confer”).

         9.       During Meet and Confer, the NYAG revealed that the purpose of the Journey

 Deposition was to seek the content of the discussions had during the NRA Board Meetings. The

 NYAG’s asserted basis for the Journey Deposition suggests that the NYAG is attempting to

 invade the attorney-client privilege. Specifically, Mr. Pronske stated that the NYAG needs to


 4
  The limit of seven depositions clearly contemplated former employees, outside directors and others not represented
 by the same counsel as the Debtors and explicitly contemplates depositions of directors.


 DEBTORS’ EMERGENCY MOTION FOR PROTECTIVE ORDER RE: NYAG’S NOTICE                                         4 of 10
 OF INTENTION TO TAKE DEPOSITION OF THE HONORABLE PHILLIP JOURNEY
Case 21-30085-hdh11 Doc 341 Filed 03/11/21             Entered 03/11/21 10:19:49          Page 5 of 10




 depose Judge Journey because the NRA has “stonewalled” the NYAG concerning the January

 2021 NRA Board meeting by asserting privilege, and Judge Journey can tell the NYAG what

 occurred.

        10.     The Parties were unable to reach an agreement regarding the Journey Deposition

 during the Meet and Confer.

                                       III.
                            LEGAL ARGUMENT AND ANALYSIS

 A.     Standard for Entry of a Protective Order.

        Fed. R. of Civ. P. 26, made applicable to the Dismissal Motions pursuant to Fed. R. of

 Bank. P. 9014, limits the discovery that a party may obtain to “any nonprivileged matter that is

 relevant to any party’s claim or defense and proportional to the needs of the case, considering the

 importance of the issues at stake in the action, the amount in controversy, the parties’ relative

 access to relevant information, the parties’ resources, the importance of the discovery in

 resolving the issues, and whether the burden or expense of the proposed discovery outweighs its

 likely benefit.” Fed. R. Civ. P. 26(b)(1)(emphasis added).

        In order to implement the controls of Fed. R. Civ. P. 26, the rule further provides:

                A party or any person from whom discovery is sought may move
                for a protective order in the court where the action is pending—or
                as an alternative on matters relating to a deposition, in the court for
                the district where the deposition will be taken. The motion must
                include a certification that the movant has in good faith conferred
                or attempted to confer with other affected parties in an effort to
                resolve the dispute without court action. The court may, for good
                cause, issue an order to protect a party or person from annoyance,
                embarrassment, oppression, or undue burden or expense…

 Fed. R. Civ. P. 26(c).

        In this case, in order to avoid any confusion and set the ground rules for the expedited

 and intensive discovery schedule on the Dismissal Motions, the Parties entered into the


 DEBTORS’ EMERGENCY MOTION FOR PROTECTIVE ORDER RE: NYAG’S NOTICE                              5 of 10
 OF INTENTION TO TAKE DEPOSITION OF THE HONORABLE PHILLIP JOURNEY
Case 21-30085-hdh11 Doc 341 Filed 03/11/21          Entered 03/11/21 10:19:49       Page 6 of 10




 Discovery Agreement, which provided that the Parties were limited to seven depositions on each

 side, and that the Parties were required to provide at least seven days’ notice of any scheduled

 deposition.

 B.     A Protective Order is Necessary as the Notice Violates Fed. R. Civ. P. 26 and 30 and
        the Parties’ Discovery Agreement.

        1. The Notice Does Not Provide Sufficient Notice of the Journey Deposition.

        Fed. R. Civ. P. 30 governs the notice requirements for oral depositions. In addition to

 permitting parties the authority to enter into broad agreements regarding the amount and time of

 such depositions, Fed. R. Civ. P. 30(b)(1) requires that, “A party who wants to depose a person

 by oral questions must give reasonable written notice to every other party.” Here, through the

 Discovery Agreement, the Parties explicitly agreed that reasonable notice was seven days.

        Despite Fed. R. Civ. P. 30(b)(1) and the Discovery Agreement, the NYAG served the

 Notice on the Debtors at 12:54 p.m. on March 10, 2021 purporting to schedule the Journey

 Deposition at 3:00 p.m. on March 11, 2021, just 26 hours later. Even worse, based upon the

 discussion during the Meet and Confer, the NYAG apparently did so following days of

 conversations with Journey and/or his counsel. This means that the NYAG intentionally

 concealed the potential for an eighth deposition on insufficient notice despite being in nearly

 daily contact with the Debtors’ counsel on other discovery issues. The Notice falls woefully

 short of the required seven days’ written notice to the Debtors and a protective order is

 appropriate.

 ...



        2. The Notice Exceeds the Agreed Deposition Limits By Adding an Eighth
           Deposition by Movants on an Already Congested Schedule.



 DEBTORS’ EMERGENCY MOTION FOR PROTECTIVE ORDER RE: NYAG’S NOTICE                        6 of 10
 OF INTENTION TO TAKE DEPOSITION OF THE HONORABLE PHILLIP JOURNEY
Case 21-30085-hdh11 Doc 341 Filed 03/11/21            Entered 03/11/21 10:19:49       Page 7 of 10




        Given the short time frame to complete discovery on the Dismissal Motions, the Parties

 expressly agreed to limit the Parties to seven depositions on each side (including two that would

 exceed the hour limits under the rules). In connection with the Discovery Agreement, the

 NYAG provided the seven witnesses it intended to depose and provided proposed scheduling for

 the same. The Debtors have been working diligently to accommodate the NYAG’s requested

 schedule. The Notice purports to schedule an eighth deposition, a violation of the Discovery

 Agreement, and therefore, a protective order is appropriate.

        3. The Failure to Abide by Discovery Rules or the Discovery Agreement is
           Prejudicial to the Debtors.

        In addition to being in direct violation of the Federal Rules and the Discovery

 Agreement, the Notice serves to significantly prejudice the Debtors. By virtue of the short

 notice, the Debtors have not been provided sufficient time to raise objections, prepare for issues

 that may arise during the Journey Deposition, or adequately prepare for the Journey Deposition

 by reviewing relevant documents or preparing for cross-examination. In addition to the time

 constraints, the NYAG’s attempts to exceed the agreed deposition limits serves to exhaust the

 Debtors’ resources and prevent the Debtors from focusing their efforts on the defense of the

 Dismissal Motions. For example, the Notice caused the Debtors’ counsel to deflect from time

 preparing for the upcoming properly scheduled depositions and trial preparation in order to

 address the Notice. The NYAG should not be permitted to exhaust the Debtors’ resources to the

 Debtors’ detriment when the Parties spent significant time negotiating and implementing the

 Discovery Agreement to prevent these very disputes. Therefore, a protective order is necessary.

 ...

 ...




 DEBTORS’ EMERGENCY MOTION FOR PROTECTIVE ORDER RE: NYAG’S NOTICE                         7 of 10
 OF INTENTION TO TAKE DEPOSITION OF THE HONORABLE PHILLIP JOURNEY
Case 21-30085-hdh11 Doc 341 Filed 03/11/21                       Entered 03/11/21 10:19:49               Page 8 of 10




          4. The Notice Seeks to Schedule a Deposition Intended to Elicit Testimony For
             Which the NRA Has Asserted Its Privilege.5

          Fed. R. Civ. P. 26 limits discovery to non-privileged information. The attorney-client

 privilege protects both “the giving of professional advice [and] the giving of information to the

 lawyer to enable him to give sound and informed advice.” Upjohn Co. v. United States, 449 U.S.

 383, 390 (1981). Its purpose is “to encourage full and frank communication between attorneys

 and their clients and thereby promote broader public interests in the observance of law and

 administration of justice.” United States v. Zolin, 491 U.S. 554, 562 (1989) (internal quotation

 marks omitted); see also In re EEOC, 207 F. App’x 426, 431 (5th Cir. 2006). Communications

 between a board of directors and counsel containing legal advice are privileged. See Navigant

 Consulting, Inc. v. Wilkinson, 220 F.R.D. 467, 475 (N.D. Tex. 2004) (portions of board minutes

 containing legal advice are privileged). The power to waive the corporate attorney-client

 privilege rests with the corporation's management. Commodities Futures Trading Comm'n v.

 Weintraub, 471 U.S. 343, 348 (1985). Numerous courts have applied that principle to hold that

 one member of the board of directors or management could not waive the corporation's attorney-

 client privilege unless authorized to do so. See. e.g., Milroy v. Hanson, 875 F. Supp. 646, 648-50

 (D. Neb. 1995).

          During the Meet and Confer, the NYAG revealed that the Journey Deposition was

 intended to elicit the content of the discussions that occurred at the January 2021 NRA Board

 Meeting. Specifically, Mr. Pronske stated that the NYAG needs to depose Judge Journey because

 the NRA has “stonewalled” the NYAG concerning the January 2021 NRA Board meeting by

 asserting privilege, and Judge Journey can tell the NYAG what occurred. Apparently realizing



 5
   The Debtors reserve the right to submit additional affidavits in advance of the hearing as to the privileged nature of
 the NRA Board Meeting.


 DEBTORS’ EMERGENCY MOTION FOR PROTECTIVE ORDER RE: NYAG’S NOTICE                                             8 of 10
 OF INTENTION TO TAKE DEPOSITION OF THE HONORABLE PHILLIP JOURNEY
Case 21-30085-hdh11 Doc 341 Filed 03/11/21            Entered 03/11/21 10:19:49      Page 9 of 10




 the implications of this statement, both Mr. Pronske and Ms. Connell later stated that the

 proposed deposition is based on a published newspaper article rather than any communication

 that the NRA has asserted is privileged. However, Ms. Connell’s letter in advance of the Meet

 and Confer makes clear that the primary subject of the NYAG’s inquiry is “information given to

 the Board in executive session,” which is the subject of an unequivocal assertion of privilege. .

 As set forth above, the privilege is the NRA’s to assert and the NRA has asserted it. As the

 Journey Deposition may be intended to primarily seek protected information, a protective order

 is necessary.

                                             IV.
                                          CONCLUSION

        The Notice is wholly improper as it violates Federal Rules, the Parties’ Discovery

 Agreement, and any notions of justice and fair play, including adequate protection of the

 attorney-client privilege. Therefore, the Debtors request:

        A.       That this Court issue a protective order prohibiting the improperly noticed

 deposition of Journey from proceeding; and

        B.       Granting such other and further relief as may be just and proper.


 DATED: March 11, 2021




 DEBTORS’ EMERGENCY MOTION FOR PROTECTIVE ORDER RE: NYAG’S NOTICE                        9 of 10
 OF INTENTION TO TAKE DEPOSITION OF THE HONORABLE PHILLIP JOURNEY
Case 21-30085-hdh11 Doc 341 Filed 03/11/21    Entered 03/11/21 10:19:49        Page 10 of 10




  Dated: March 11, 2021                      Respectfully submitted,

                                             /s/ Patrick J. Neligan, Jr.
                                             Patrick J. Neligan, Jr., SBN 14866000
                                             Douglas J. Buncher, SBN 03342700
                                             John D. Gaither, SBN 24055516
                                             NELIGAN, LLP
                                             325 North St. Paul, Suite 3600
                                             Dallas, Texas 75201
                                             Telephone: 214-840-5333
                                             Facsimile: 214-840-5301
                                             pneligan@dneliganlaw.com
                                             dbuncher@neliganlaw.com
                                             jgaither@neliganlaw.com

                                             Gregory E. Garman
                                             Nevada Bar No. 6654, admitted pro hac vice
                                             Gabrielle A. Hamm, SBN 24041047
                                             Teresa M. Pilatowicz,
                                             Nevada Bar No. 9605, admitted pro hac vice
                                             GARMAN TURNER GORDON LLP
                                             7251 Amigo Street, Suite 210
                                             Las Vegas, Nevada 89119
                                             T: 725-777-3000 / F: 725-777-3112
                                             ggarman@gtg.legal
                                             ghamm@gtg.legal
                                             tpilatowicz@gtg.legal
                                             COUNSEL FOR DEBTORS

 4851-2285-0784, v. 1




 DEBTORS’ EMERGENCY MOTION FOR PROTECTIVE ORDER RE: NYAG’S NOTICE                    10 of
 OF INTENTION TO TAKE DEPOSITION OF THE HONORABLE PHILLIP JOURNEY                      10
